Title: To James Madison from John Gavino, 27 December 1802 (Abstract)
From: Gavino, John
To: Madison, James


27 December 1802, Gibraltar. No. 109. Refers to his no. 108 of 23 Dec. and encloses a “Copy of a Letter received from Consul Eaton of Tunis 9th: Ulto.,” copies of which he has forwarded to Captains Campbell and Murray. “A french Squadron of five large french Ships of War & a Brig whent past this day from the Westward Supposed to be from St: Domingo.”
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. Docketed by Wagner.



   
   Enclosures are copies of Degen, Purviance, & Company to Gavino, 24 Nov. 1802 (1 p.), and its enclosure, Eaton’s 9 Nov. 1802 circular (1 p.) (see Kirkpatrick to JM, 23 Dec. 1802, n. 2).



   
   A full transcription of this document has been added to the digital edition.

